Memorandum.
The order of the Appellate Division should be affirmed. With the further passage of time because this matter has been pending in litigation, petitioner may now be able to satisfy the Authority of his rehabilitation and to persuade it that an automatic debarment by reason of his criminal record is not appropriate. Hence, this determination is without prejudice to renewal by him of his application for permission to be employed in licensed premises. While the granting of permission remains in the discretion of the Authority, elemental fairness suggests that the period and depth of rehabilitation is relevant in determining whether that discretion should be exercised favorably or withheld, and if further exploration is required to ascertain the depth of rehabilitation then the Authority is bound to make that further exploration.